Exhibit 10.3

AMENDMENT TO terms of employment

THIS AMENDMENT TO TERMS OF EMPLOYMENT (this “Amendment”) is entered into as of
April 21, 2017 (the “Effective Date”), between Tile Shop Holdings, Inc. (the
“Company”) and Kirk Geadelmann (“Executive”).

RECITALS

WHEREAS, the parties entered into a written agreement governing Executive’s
employment with the Company as its Chief Financial Officer on August 12, 2014,
which includes the Company’s Nondisclosure, Confidentiality, Assignment and
Noncompetition Agreement attached as Exhibit A thereto (together, the
“Employment Agreement”);

WHEREAS, the Company intends to provide the Executive certain benefits in the
event of a Change of Control (as defined herein) or in the event of Executive’s
termination without Severance Cause (as defined herein) or resignation for Good
Reason (as defined herein); and

WHEREAS, the parties have mutually agreed to memorialize the terms of such
agreement.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Amendment, the parties, intending to be legally bound, agree as follows:

AGREEMENT

1.Scope.  The parties agree that the terms of the Employment Agreement remain in
full force and effect except as modified by a specific provision of this
Amendment.

2. Change of Control.  

A. In the event of Change of Control of the Company (as defined in the Company’s
2012 Omnibus Award Plan (the “Plan”)), if the Executive is (a) not offered
employment or continued employment by the Successor Entity (as defined in the
Plan) upon consummation of such Change of Control, or (b) if prior to the first
anniversary of such Change of Control, (i) the Executive is discharged by the
Successor Entity other than for Cause (as defined in the Plan) or (ii) the
Executive resigns from his employment with the Successor Entity as a result of a
Constructive Termination (as defined below), all of the Executive’s unvested
stock options will vest and become exercisable immediately prior to such Change
of Control or cessation of employment, as applicable.

B. “Constructive Termination” will occur if the Executive resigns from his
employment with the Successor Entity within thirty (30) days following (i) a
material reduction in his annual base salary or job responsibility or (ii) the
relocation of his principal office location to a facility or location located
more than fifty (50) miles from his principal office location on the date of the
Change of Control.

3.Severance.  

A.If the Executive is terminated without Severance Cause (as defined below) or
resigns for Good Reason (as defined below), he will be entitled to receive an
amount equal to (i) his then-current base salary for a six-month period
commencing with the effective date of his termination of employment with the
Company (the “Severance Period”) and (ii) an amount equal to six (6) times the
monthly amount that the Company paid for his participation in the Company’s
health insurance plan during the month immediately preceding his termination
date. The foregoing amounts will be payable pro rata over the Severance Period
in accordance with the Company’s normal payroll practices; provided, however,
that the Company will not make any severance payments unless and until (x) the
Executive executes and delivers to the Company a general release (the
“Release”), (y) such Release is executed and delivered to the Company within
twenty-one (21) days after his termination date and (z) all time periods for
revoking the Release have lapsed. If the Executive is terminated during the
month of December of any calendar year and is owed severance hereunder, no
severance payments will be made prior to January 1st of the next calendar year
and any amount that would have otherwise been payable to the Executive in
December of the preceding calendar year will be paid to the Executive on the
first date in January on which he would otherwise be entitled to any payment.
Following the Executive’s termination date, all benefits offered by the Company,
including health insurance benefits, will cease. From and after such date, the
Executive may elect to continue his participation in the Company’s health
insurance benefits at his expense pursuant to COBRA by notifying the Company in
the time specified in the COBRA notice he will be provided and paying the
monthly premium himself. Notwithstanding the above, if the Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), then any amounts payable to him during
the first six (6)



--------------------------------------------------------------------------------

 

months and one day following the date of termination that constitute
nonqualified deferred compensation within the meaning of Section 409A of the
Code (as determined by the Company in its sole discretion) will not be paid to
the Executive until the date that is six (6) months and one day following such
termination to the extent necessary to avoid adverse tax consequences under
Section 409A of the Code.

B. “Severance Cause” will mean (i) willful misconduct in connection with the
Executive’s employment or willful failure to perform his responsibilities in the
best interests of the Company, as determined by the Company’s Board of
Directors; (ii) conviction of, or plea of nolo contendre or guilty to, a felony
other than an act involving a traffic related infraction; (iii) any act of
fraud, theft, embezzlement or other material dishonesty by him which harmed the
Company; (iv) intentional violation of a federal or state law or regulation
applicable to the Company’s business which violation was or is reasonably likely
to be injurious to the Company; or (v) repeated failure to perform his duties
and obligations of his position with the Company which failure is not cured
within thirty (30) days after notice of such failure from the Company’s Board of
Directors to him.

C. “Good Reason” for the Executive’s resignation will exist if the Executive
resigns from his employment with the Company as a result of (i) a material
reduction in his annual base salary or job responsibility or (ii) the relocation
of his principal office location to a facility or location located more than
fifty (50) miles from your current principal office location.

4. Representations. Executive represents and warrants that: (1) he has had the
opportunity to review this Amendment with counsel of his own selection before
signing it, (2) he has carefully read and understands this Amendment, and (3) he
acknowledges that he is bound by the Company’s Nondisclosure, Confidentiality,
Assignment and Noncompetition Agreement, and that he has complied with its terms
in all respects and that he will continue to do so. 

﻿

[Signatures on following page.]

﻿





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the day and year first above written.

TILE SHOP HOLDINGS, INC.

﻿

/s/ Chris Homeister                        

By: Chris Homeister

Chief Executive Officer

﻿

/s/ Kirk Geadelmann

Kirk Geadelmann



﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------